Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 18, 1975, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence. Case remanded to Criminal Term to hear and report on the issues of (1) the voluntariness of defendant’s plea of guilty and (2) defendant’s fitness to proceed at the time of sentence, and appeal held in abeyance in the interim. Defendant was not heard on the issues of voluntariness and fitness to proceed as required by CPL article 730. Suozzi, J. P., Gulotta, Hargett and Hawkins, JJ., concur.